UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4031


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN SNEAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:12-cr-00063-H-2)


Submitted:   October 18, 2013             Decided:   November 14, 2013


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jude Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin Snead appeals the 156-month sentence imposed by

the   district    court.       Snead     pleaded         guilty     to   conspiracy       to

distribute and possess with intent to distribute 5 kilograms or

more of cocaine, 280 grams or more of cocaine base, and 1000

kilograms or more of marijuana, in violation of 21 U.S.C. § 846.

Snead’s     counsel    has    filed     a        brief    pursuant       to     Anders    v.

California,      386 U.S. 738     (1967),          asserting       there    are     no

meritorious      grounds      for     appeal       after        having    reviewed       the

validity    of   the   plea    and    sentencing         proceedings.           Snead    has

supplemented his appellate counsel’s brief by challenging the

inclusion of a 2007 state conviction for possession of marijuana

in    his   criminal    history,        arguing          that     the    drug     quantity

attributed to him was excessive, and alleging that his counsel

was ineffective. 1     For the reasons that follow, we affirm.



                                            I.

            We first address Snead’s plea.                      Prior to accepting a

guilty plea, a trial court must directly inform the defendant

of, and ensure that the defendant understands: (1) the nature of


      1
       To the extent that Snead also challenges the district
court’s compliance with Fed. R. Crim. P. 32(i)(1)(A) and the
Government’s failure to file a Fed. R. Crim. P. 35(b) motion, we
conclude these claims lack merit.



                                            2
the charges against him for which the plea is being offered; (2)

any mandatory minimum penalty; (3) the maximum possible penalty;

and   (4)   the    various    rights     he    is    relinquishing       by    pleading

guilty.     See Fed. R. Crim. P. 11(b)(1).                 The district court must

also ensure that the defendant’s plea was voluntary, supported

by a sufficient factual basis, and not the result of force,

threats, or promises not contained in the plea agreement.                             See

Fed. R. Crim. P. 11(b)(2), (3).                “In reviewing the adequacy of

compliance with Rule 11, this Court should accord deference to

the   trial    court’s    decision       as    to    how    best    to   conduct      the

mandated      colloquy    with    the    defendant.”           United      States     v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

              Snead did not move to withdraw his guilty plea in the

district    court    or   raise    any    objections         during      the   Rule    11

colloquy.      Thus, we review the plea colloquy for plain error.

See United States v. General, 278 F.3d 389, 393 (4th Cir. 2002).

To demonstrate plain error, a defendant must show that:                               (1)

there was an error; (2) the error was plain; and (3) the error

affected his “substantial rights.”                  United States v. Olano, 507
U.S. 725, 732 (1993).         Upon a thorough review of the record, we

conclude that the district court fully complied with Rule 11 and

ensured     that    Snead’s      plea    was    knowing       and     voluntary       and




                                          3
supported by a sufficient factual basis. 2                      See DeFusco, 949 F.2d

at 116, 119-20.



                                           II.

            Next,     we        address    the         reasonableness            of   Snead’s

sentence.     We review a sentence for reasonableness, applying an

abuse of discretion standard.               Gall v. United States, 552 U.S.
38,   51   (2007).         We    “first    ensure        that     the       district       court

committed no significant procedural error, such as failing to

[properly    calculate]         the   Guidelines        range,     .    .    .    failing     to

consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen     sentence.”           Id.       When    considering           the       substantive

reasonableness       of    the     sentence,       we     “take    into          account    the

totality of the circumstances.”                  Id.     If the sentence is within

or below a properly calculated Guidelines range, we presume on

appeal that the sentence is reasonable.                     United States v. Yooho

Weon, 722 F.3d 583, 590 (4th Cir. 2013).


      2
        We note that this determination forecloses Snead’s
contention that a tractor-trailer involved in the drug-
distribution conspiracy was not registered in his name.     The
government alleged that the tractor-trailer was registered in
Snead’s name in its factual basis for the plea, to which Snead
admitted when he pleaded guilty. Cf. Blackledge v. Allison, 431
U.S. 63, 74 (1977) (“Solemn declarations in open court carry a
strong presumption of verity.”).



                                            4
                                              A.

            Snead          contends    that       a    2007   state       conviction      for

possession      of     a    half-ounce       of       marijuana     was    fabricated      or

altered    in    order       to   increase     his      criminal     history      category.

Snead’s    counsel         initially   objected          to   the   inclusion      of    this

conviction in the presentence report (PSR).                           However, the PSR

noted that an automated records check confirmed the conviction.

Snead’s counsel subsequently withdrew the objection.                               Evidence

submitted       by     Snead      on   appeal         supports      the    fact     of    his

conviction. 3        Based on this record, we conclude that the district

court     did    not       procedurally        err      by    considering         the    2007

conviction.          See United States v Slade, 631 F.3d 185, 188 (4th

Cir. 2011) (“The defendant bears the burden of establishing that

the information relied upon by the district court--here the PSR-

-is erroneous.”).

            Additionally, we conclude that Snead’s argument that

the 2007 conviction was part of the instant offense is without




     3
        We recognize that there was a factual inconsistency
between the version of the PSR that Snead argues he reviewed and
the   version  relied   upon  by   the  district  court.     The
inconsistency was not material for sentencing purposes.      The
version of the PSR Snead submitted confirms that he pleaded
guilty to the marijuana offense and received ten days custody
(suspended) and 12-months unsupervised release. E.R. 166.



                                              5
merit. 4      There is no evidence that Snead’s 2007 conviction for

mere       possession   was   relevant      to   the   distribution         conspiracy.

See USSG § 4A1.2(a)(1) & cmt. n.1; § 1B1.3(a)(1).



                                            B.

               Snead     next     contends        that    the        drug     quantity

attributable to him is too high.                 The district court calculated

the    amount      of    marijuana     attributable       to     Snead       based   on

statements by Snead’s codefendants.                Snead initially objected to

the drug quantity, but his counsel withdrew the objection at

sentencing.        Snead points to no evidence in the record that

contradicts the drug quantity established at sentencing.                             Cf.

Slade, 631 F.3d at 188 (“[I]t is within the discretion of the

district       court    to   credit   the    testimony    of    []    witnesses      who

discussed [the defendant’s] involvement in the drug trade.”).

Therefore, we conclude that the district court did not commit

procedural error.

               Finding no procedural error, we conclude that Snead’s

below-Guidelines         sentence     is    substantively       reasonable.          See

Yooho Weon, 722 F.3d at 590.

       4
       This conclusion also forecloses Snead’s claim that he is
eligible for a safety-valve reduction.       See U.S. Sentencing
Guidelines   Manual  § 5C1.2(a)(1)   (2012)   (providing that  a
defendant is only eligible for the safety valve if the defendant
has no more than one criminal history point).



                                            6
                                      III.

            Lastly,     Snead   argues         that    his     trial    and     appellate

counsel were ineffective.            Claims of ineffective assistance of

counsel “are generally not cognizable on direct appeal.”                           United

States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).                              We may

entertain such claims only if the record conclusively shows that

defense counsel did not provide effective representation.                               Id.

(quoting United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999)).      We conclude that the record does not conclusively

show that Snead’s counsel were ineffective under the standard

articulated      in   Strickland     v.    Washington,           466 U.S. 668,    687

(1984).



                                          IV.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Snead, in writing, of the right to

petition   the    Supreme    Court    of       the    United     States    for    further

review.     If    counsel    believes      that       such   a    petition      would    be

frivolous, but Snead nonetheless requests a petition be filed,

counsel    may   move   in   this    court       for    leave      to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Snead.

                                           7
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     8